Citation Nr: 9920220	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-00 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for tinea versicolor 
and seborrheic keratosis.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1969 to 
August 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for post-traumatic stress disorder and 
denied reopening the claim for service connection for skin 
disorder as a result of Agent Orange exposure.  In a May 1998 
hearing officer's decision, the RO determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for skin disorder and denied the claim.

In the rating decision on appeal, the RO denied service 
connection for polysubstance abuse and heart murmur.  The 
appellant submitted a notice of disagreement as to the claim 
for service connection for polysubstance abuse, but did not 
submit a notice of disagreement as to the claim for service 
connection for heart murmur.  A December 1996 statement of 
the case addressed the claim for service connection for 
polysubstance abuse.  The appellant, however, did not submit 
a substantive appeal as to the claim for service connection 
for polysubstance abuse.  Therefore, the claim for service 
connection for heart murmur has not been the subject of a 
statement of the case or a substantive appeal and absent and 
the claim for service connection for polysubstance abuse has 
not been the subject of a substantive appeal and absent such, 
the Board does not have jurisdiction over these issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained by the Board.  
38 U.S.C.A. § 7108 (West 1991).  Additionally, this Board 
Member cannot have jurisdiction of these issues.  38 C.F.R. 
§ 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ), see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991), before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over these issues have not been 
satisfied.  Additionally, when another part of VA argued that 
an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered prior to adjudication of a 
claim.  Hazan v. Gober, 10 Vet. App. 511, 516-17 (1997).  
Specifically, the Court would not remand a matter over which 
it had no jurisdiction.  Id.


FINDING OF FACT

The record reflects that the appellant failed to report for 
VA examinations scheduled in May 1998 and June 1998; there is 
no evidence of record of "good cause" which would excuse 
the failure to report for these examinations.


CONCLUSION OF LAW

The claim for service connection for tinea versicolor and 
seborrheic keratosis is denied due to failure to report, 
without good cause, for a VA compensation examination.  38 
C.F.R. § 3.655(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (1998).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Ibid.  (Emphasis added.)

The RO denied reopening the claim for service connection for 
a skin disorder in a January 1996 rating decision.  In May 
1998, the RO reopened the claim, determining that new and 
material evidence had been submitted and denied the claim.  
Later, the RO determined that the appellant should undergo a 
VA examination in connection with his claim for service 
connection for tinea versicolor and seborrheic keratosis.  
The record reflects that the appellant failed to report for 
VA dermatology examinations that were scheduled in May 1998 
and June 1998.

Of record is a letter which reveals that the appellant was 
notified of a VA examination scheduled in April 1998.  In the 
letter, the VA Medical Center informed the appellant that if 
he was unable to report to the examination that he should 
contact them.  The VA Medical Center stated, "If you do not 
report for your scheduled exam, your request will be returned 
to the VA Regional Office (Atlanta) and may result in a loss 
or discontinuation of benefits."  Although this letter 
addresses an April 1998 examination, the appellant was still 
placed on notice of what could happen if he failed to show 
for an examination.

Additionally, in an August 1998 supplemental statement of the 
case, the RO informed the appellant of his failure to appear 
for VA examinations scheduled in May 1998 and June 1998.  In 
the supplemental statement of the case, the RO cited 
38 C.F.R. § 3.655, and thus the appellant was placed on 
notice that he had an opportunity to submit evidence of 
"good cause" for his failure to report to the VA 
examinations.  The appellant submitted a VA Form 9 following 
the supplemental statement of the case and did not submit any 
evidence of "good cause."  Thus, although the appellant was 
offered an opportunity to show "good cause," he chose to 
ignore the August 1998 supplemental statement of the case 
from the RO.

If the appellant chooses to not show for an examination, 
while at the same time pursuing a claim for VA benefits, that 
is his choice, and he must bear any adverse consequences of 
such action.  What is clear is that VA has taken concerted 
efforts to assist the appellant in the development and 
adjudication of his claim.  When the appellant failed to show 
for the May 1998 VA examination, it rescheduled another 
examination in June 1998.  Further action without response or 
assistance from the appellant constitutes a waste of limited 
government resources.  See e.g., Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).

The appellant's claim for service connection for tinea 
versicolor and seborrheic keratosis is not "an original 
compensation claim," which would allow the claim to be 
decided based upon the evidence of record when the appellant 
fails to show for an examination.  38 C.F.R. § 3.655(b) 
(emphasis added).  Rather, such claim falls under a reopened 
claim or any other original claim, and is accordingly denied 
pursuant to 38 C.F.R. § 3.655(b).  


ORDER

Service connection for tinea versicolor and seborrheic 
keratosis is denied.


REMAND

As to the appellant's claim for service connection for post-
traumatic stress disorder, in a January 1995 VA examination 
report, the VA examiner entered the following diagnosis under 
Axis I:

Polysubstance abuse; the patient is here 
for claim of [post-traumatic stress 
disorder].  He does not appear to meet 
Criteria A, although he is not able to 
give a specific event, he does seem to 
have had a constant fear of physical 
injury which was justified, which would 
be a trauma outside the relm of normal 
human experience.  He does have 
reexperiencing phenomenon of dreams and 
recurrent thoughts.  Avoidant phenomenon 
is limited to avoiding war movies and 
having some difficulty getting close to 
others.  He states his girl friend is the 
only close relationship he has.  He does 
only meet one D criteria in that he has 
some irritability, but there is no 
increased startle reflex.

As to degree of impairment, the VA examiner stated, "I 
believe that this is a very light case of [post-traumatic 
stress disorder] at this time. . . . The [post-traumatic 
stress disorder] symptoms that he endorses have provided 
minimal difficulty for him in the past, although he states 
that he is having increasing problems now."

The Board has determined that the January 1995 VA examination 
is internally inconsistent in that the VA examiner states 
that the appellant does not meet all the criteria for a 
diagnosis of post-traumatic stress disorder, but then states 
that the appellant has a light case of post-traumatic stress 
disorder.

The Board finds that the RO determined that the appellant's 
diagnosis of post-traumatic stress disorder did not comply 
with the DSM-IV criteria in that it rejected the diagnosis of 
post-traumatic stress disorder.  Such rejection does not 
comply with the regulations.  See 38 C.F.R. § 4.125(a) (If 
the diagnosis of a mental disorder does not conform to DSM-IV 
or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis); see also 38 C.F.R. 
§ 3.304(f) (1998).  The Board finds that the RO must comply 
with 38 C.F.R. § 4.125(a) prior to a decision being made.

Additionally, the appellant had an RO hearing in June 1997.  
He gave more specific details as to the stressor(s) he 
encountered while in Vietnam.  The Board finds that an 
attempt to verify the stressor(s) should be done.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should review the appellant's 
testimony at the June 1997 Board hearing 
as to the stressor(s) he encountered 
during service.  A summary of the 
appellant's stressor(s) and all 
associated documents, including a copy of 
the appellant's personnel records, should 
be sent to United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia,  22150.  They 
should be requested to provide any 
information which might corroborate the 
appellant's alleged stressor(s).

2.  The RO should return the appellant's 
claims file to the VA examiner who 
conducted the January 1995 VA examination 
and ask her to rule in or rule out a 
diagnosis of post-traumatic stress 
disorder.  

3.  If the VA examiner who conducted the 
January 1995 VA examination is no longer 
at VA, the RO should submit the 
appellant's claims file to a VA 
psychiatrist to rule in or rule out a 
diagnosis of post-traumatic stress 
disorder.  The examiner should report the 
findings in a clear, comprehensive, and 
legible manner.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

